                                                 Entered on Docket
                                                 March 08, 2019
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


 1    FINESTONE HAYES LLP
      STEPHEN D. FINESTONE                     Signed and Filed: March 8, 2019
 2    Cal. Bar No. 125675
      456 Montgomery Street, 20th Floor
 3    San Francisco, CA 94104
      Telephone:     (415) 421-2624
 4    Facsimile:     (415) 398-2820
                                               __________________________________________
 5    Attorneys for Debtor and Debtor-in-      HANNAH L. BLUMENSTIEL
      Possession,                              U.S. Bankruptcy Judge
 6    MUNCHERY INC.

 7    SHEPPARD MULLIN RICHTER &
      HAMPTON LLP
 8      A Limited Liability Partnership                   MCDERMOTT WILL & EMERY LLP
        Including Professional Corporations               GARY B. ROSENBAUM
 9    KYLE MATHEWS                                        Cal Bar No. 134252
      Cal. Bar No. 218384                                 2049 Century Park East, 38th Floor
10    MICHAEL M. LAUTER                                   Los Angeles, CA 90067-3218
      Cal. Bar No. 246048                                 Telephone:     (310) 284-6133
11    333 South Hope Street, 43rd Floor                   Facsimile:    (310) 277-4730
      Los Angeles, California 90071-1448
12    Telephone:    213-620-1780                          Attorneys for Secured Creditor,
      Facsimile:    213-620-1398                          TRIPLEPOINT VENTURE GROWTH BDC
13                                                        CORP.
      Attorneys for Secured Creditor,
14    COMERICA BANK

15
16                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
17
18
     In re:                                               Case No.: 19-30232
19
     MUNCHERY INC.,                                       Chapter 11
20
                              Debtor and Debtor-in-       INTERIM ORDER APPROVING
21                            Possession.                 SECOND AMENDED STIPULATION
                                                          REGARDING USE OF CASH
22                                                        COLLATERAL, PROVISION OF
                                                          ADEQUATE PROTECTION AND
23                                                        DEBTOR IN POSSESSION FINANCING

24
                                                          Date: March 6, 2019
25                                                        Time: 4:00 p.m.
                                                          Place: 450 Golden Gate Ave., 16th Floor
26                                                                 San Francisco, CA 94102
27
28
     SMRH:489601081.2

Case: 19-30232          Doc# 44    Filed: 03/08/19    Entered: 03/08/19 15:09:35    Page 1 of 4
 1                      The Motion for Order Approving Stipulation Regarding Use of Cash Collateral,

 2 Provision of Adequate Protection and Debtor in Possession Financing (the “Motion”) filed by the
 3 above-captioned debtor and debtor-in-possession, Munchery Inc. (“Debtor”), came before the
 4 Court for an interim hearing on March 6, 2019. Appearances were as noted on the record.
 5                      The Court having considered the Debtor’s Motion, the declaration and other

 6 evidence submitted in support of the Motion, and all papers on file herein, and having heard the
 7 argument of counsel and matters presented at the time of hearing and having considered the
 8 Second Amended Stipulation Regarding Use of Collateral, Provision of Adequate Protection and
 9 Debtor in Possession Financing;
10           BASED UPON THE MOTION, THE RECORD BEFORE THE COURT, AND THE

11 COMBINED CONSENT OF THE DEBTOR AND SENIOR SECURED PARTIES TO THE
12 ENTRY OF THIS ORDER, IT APPEARS TO THE COURT AS FOLLOWS:
13           i)         Entry of this Interim Order is necessary to prevent the immediate and irreparable

14 harm to the Debtor and its estate that would otherwise result if the Debtor is prevented from
15 obtaining post-petition financing and using Cash Collateral for the payment of the expenses
16 approved in the Stipulation (defined below).
17           ii)        The Debtor has made reasonable efforts, under the circumstances, to locate

18 financing of the type contemplated by this Interim Order; the Debtor is unable to obtain, in the
19 ordinary course of business or otherwise, financing of the type contemplated herein, either in the
20 form of unsecured credit allowable under section 503(b)(1) of the Code as an administrative
21 expense pursuant to sections 364(a) or (b) of the Code, or unsecured credit allowable under
22 sections 364(a) and 364(b) of the Code; and the Debtor is unable to obtain financing of the type
23 contemplated herein in the form of secured credit pursuant to section 364(c) or 364(d) of the Code
24 on terms more favorable than those offered by the Senior Secured Parties pursuant to this Interim
25 Order and the Stipulation.
26           iii)       The terms and conditions of the DIP Loans and Cash Collateral use have been

27 negotiated in good faith and at arm’s length and the Debtor has offered sufficient proof thereof.
28 Accordingly, it appears to the Court that the terms of the DIP Loans and Cash Collateral use
     SMRH:489601081.2
                                                         -1-
Case: 19-30232          Doc# 44    Filed: 03/08/19    Entered: 03/08/19 15:09:35       Page 2 of 4
 1 sought to be approved in the Motion have been extended in good faith and that any credit
 2 extended, loans to be made, Cash Collateral use permitted, or other financial accommodations
 3 granted to the Debtor pursuant to this Order shall be deemed to be extended in good faith as that
 4 term is used in section 364(e) of the Code.
 5           iv)        Good cause has been shown for the entry of this Interim Order. Among other

 6 things, entry of this Order will minimize disruption of the Debtor and permit the Debtor to conduct
 7 a sale of its kitchen equipment assets. The terms of the borrowings, Cash Collateral use, and other
 8 financial accommodations authorized hereby reflect the Debtor’s exercise of prudent business
 9 judgment consistent with its fiduciary duties.
10                      ACCORDINGLY, IT IS HEREBY ORDERED THAT:

11                      1.     The Motion is GRANTED on an interim basis. The Second Amended

12 Stipulation Regarding Use of Cash Collateral, Provision of Adequate Protection and Debtor in
13 Possession Financing (the “Stipulation”) by and among the Debtor, Comerica Bank (“Bank”), and
14 TriplePoint Venture Growth BDC Corp. (“TriplePoint” and together with Bank, collectively,
15 “Senior Secured Parties”), is hereby APPROVED in all respects on an interim basis. The terms
16 and conditions of the Stipulation are hereby incorporated into this Interim Order by this reference,
17 and the approval of the Motion and Stipulation in this Interim Order constitute approval of all the
18 provisions of the Stipulation as if fully set forth herein. Capitalized terms not defined in this
19 Interim Order shall have the meanings given to them in the Stipulation.
20                      2.     The Debtor is authorized to enter into the Stipulation and all instruments,

21 agreements, and other documents referred to in or implementing the Stipulation, and the terms of
22 the Stipulation shall be binding upon the Debtor and the Debtor’s estate.
23                      3.     The Debtor shall be authorized to use Cash Collateral and to borrow under

24 the Debtor-in-Possession Credit Facility through the Final Hearing (defined below) on the Motion
25 pursuant to the terms and conditions of the Stipulation. For the avoidance of doubt, any automatic
26 renewal of the $300,000 Irrevocable Standby Letter of Credit #OSB5784C issued by the Bank
27 shall not be deemed to be an extension of post-petition financing to the Debtor, and such
28 automatic renewal is hereby expressly authorized.
     SMRH:489601081.2
                                                         -2-
Case: 19-30232          Doc# 44    Filed: 03/08/19    Entered: 03/08/19 15:09:35        Page 3 of 4
 1                      4.    The automatic stay provisions of Section 362 of the Bankruptcy Code are

 2 vacated and modified, without the need for any further action of the Senior Secured Parties or the
 3 Court, to the extent necessary to permit the Senior Secured Parties to give effect to any rights
 4 granted in this Interim Order and the Stipulation, including, without limitation, to the extent
 5 necessary to permit the Senior Secured Parties to debit Debtor’s bank accounts at Bank for Bank’s
 6 customary cash management and servicing fees as they arise in the ordinary course of business.
 7                      5.    Following entry of this Interim Order, the Debtor shall, on or before March

 8 15, 2019, provide notice of this Interim Order and of the final hearing on the Motion (the “Final
 9 Hearing”) by first-class mail to the Office of the United States Trustee, the 20 largest unsecured
10 creditors, all parties requesting special notice, and all parties having liens or security interests of
11 record in any of the Debtor’s assets.
12                      6.    The Final Hearing shall be held before this Court on April 4, 2019 at

13 10:00a..m. or as soon as the parties may be heard.
14                      7.    The subject of this Interim Order is a “core” proceeding as defined in 28.

15 U.S.C. § 157(b)(2)(D). This Interim Order shall take effect and be fully enforceable immediately
16 upon its entry, and upon such entry, shall be binding upon and shall inure to the benefit of the
17 Senior Secured Parties, the Debtor, the Debtor’s estate, and their respective successors and
18 assigns, and the terms and provisions of this Interim Order and the Stipulation as well as the liens,
19 claims, and security interests granted in this Interim Order and the Stipulation shall continue in
20 these proceedings and any superseding proceedings under the Bankruptcy Code, and such liens
21 and security interests shall maintain their priority as provided by this Interim Order and the
22 Stipulation, until satisfied and discharged.
23                      8.    The Court has and will retain jurisdiction to enforce this Interim Order and

24 the Stipulation according to their terms.
25                                           **END OF ORDER*

26
27
28
     SMRH:489601081.2
                                                       -3-
Case: 19-30232          Doc# 44   Filed: 03/08/19    Entered: 03/08/19 15:09:35        Page 4 of 4
